DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           This is in response to terminal disclaimer and amendment filed on 1/4/2021 in which claims 1-3, 5-13 and 15-20 are pending. The applicant’s amendments have been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-18, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closet prior arts of record in combination with the terminal disclaimer fail to anticipate or render obvious the following recited features: the characteristic of the synchronization source being at least one of a type of synchronization source and a physical property of the synchronization source; and cause transmission of a packet to at least a second wireless device using the selected at least one transmission parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

    (US-20030016760-$).did. or (US-9735917-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633